            Case 1:20-cv-00710-DAD-GSA Document 9 Filed 07/23/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   STARLINA FLEMING,                           1:20-cv-00710-DAD-GSA-PC

12                  Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                 TO DISMISS CASE FOR FAILURE TO
13         vs.                                   OBEY COURT ORDER
                                                 (ECF No. 7.)
14   CDCR-CCWF, et al.,
                                                 OBJECTIONS, IF ANY, DUE WITHIN
15               Defendants.                     FOURTEEN (14) DAYS
16

17

18

19

20   I.     BACKGROUND
21          Starlina Fleming (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
22   action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on
23   May 21, 2020, together with an application to proceed in forma pauperis pursuant to 28 U.S.C.
24   § 1915. (ECF Nos. 1, 2.) Plaintiff’s application to proceed in forma pauperis was not completed.
25   (ECF No. 2.)
26          On page 2 of the application, Plaintiff answered “Yes” to question 3-e: “Have you
27   received any money from the following sources over the last twelve months? However, Plaintiff
28   did not respond to the second part of the question: “If the answer to any of the above is “yes,”

                                                    1
            Case 1:20-cv-00710-DAD-GSA Document 9 Filed 07/23/20 Page 2 of 3



 1   describe by that item each source of money. Also state the amount received and what you expect
 2   you will continue to receive (attach an additional sheet if necessary).”
 3          On May 29, 2020, the court issued an order requiring Plaintiff to submit a new completed
 4   application to proceed in forma pauperis, or pay the filing fee for this action, within thirty days.
 5   (ECF No. 7.) The thirty-day time period has now expired and Plaintiff has neither filed a
 6   completed application to proceed in forma pauperis nor paid the filing fee for this action.
 7   Therefore, Plaintiff failed to comply with the court’s May 29, 2020 order.
 8   II.    DISMISSAL FOR FAILURE TO COMPLY WITH COURT ORDER
 9          In determining whether to dismiss this action for failure to comply with the directives set
10   forth in its order, “the Court must weigh the following factors: (1) the public’s interest in
11   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
12   prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the
13   public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639,
14   642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).
15          “‘The public’s interest in expeditious resolution of litigation always favors dismissal,’”
16   id. (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)), and here, the
17   action has been pending since May 21, 2020. Plaintiff’s failure to comply with the court’s order
18   may reflect Plaintiff’s disinterest in prosecuting this case. In such an instance, the court cannot
19   continue to expend its scarce resources assisting a litigant who will not resolve payment of the
20   filing fee for her lawsuit. Thus, both the first and second factors weigh in favor of dismissal.
21          Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in
22   and of itself to warrant dismissal.” Id. (citing Yourish at 991). However, “delay inherently
23   increases the risk that witnesses’ memories will fade and evidence will become stale,” id., and
24   it is Plaintiff's failure to pay the filing fee or submit a completed application to proceed in forma
25   pauperis that is causing delay. Therefore, the third factor weighs in favor of dismissal.
26          As for the availability of lesser sanctions, at this stage in the proceedings there is little
27   available to the court which would constitute a satisfactory lesser sanction while protecting the
28   court from further unnecessary expenditure of its scarce resources. Given that Plaintiff is a

                                                      2
               Case 1:20-cv-00710-DAD-GSA Document 9 Filed 07/23/20 Page 3 of 3



 1   prisoner proceeding pro se who has not paid the filing fee for this action, the court finds monetary
 2   sanctions of little use, and given the early stage of these proceedings, the preclusion of evidence
 3   or witnesses is not available. However, inasmuch as the dismissal being considered in this case
 4   is without prejudice, the court is stopping short of issuing the harshest possible sanction of
 5   dismissal with prejudice.
 6             Finally, because public policy favors disposition on the merits, this factor will always
 7   weigh against dismissal. Id. at 643.
 8   III.      CONCLUSION AND RECOMMENDATIONS
 9             Based on the foregoing, the court HEREBY RECOMMENDS that this action be
10   dismissed based on Plaintiff’s failure to obey the court’s order of May 29, 2020.
11             These findings and recommendations are submitted to the United States District Judge
12   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
13   (14) days from the date of service of these findings and recommendations, Plaintiff may file
14   written objections with the court.      Such a document should be captioned “Objections to
15   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
16   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
17   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
18   (9th Cir. 1991)).
19
     IT IS SO ORDERED.
20

21          Dated:   July 23, 2020                          /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28


                                                      3
